Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Warren Whisenhunt, Appellant                         Appeal from the County Court at Law of
                                                     Hopkins County, Texas (Tr. Ct. No.
No. 06-13-00051-CV         v.                        CV41303). Opinion delivered by Justice
                                                     Moseley, Chief Justice Morriss and Justice
Matthew Lippincott and Creg Parks,                   Carter participating.
Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with the opinion.
       We further order that the appellees, Matthew Lippincott and Creg Parks, pay all costs of
this appeal.


                                                     RENDERED OCTOBER 9, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk